On Petition eor Rehearing.
(173 Pac. 158.)
Mr. Sidney Teiser and Mr. Boscoe G. Nelson, for the petition.
Mr. Milo G. King and Messrs. Malarkey, Seabrook (& Dibble, contra.
BEAN, J.
In a petition for rehearing it is suggested that in ascertaining the balance due plaintiff Kenney, the lower court figured a credit of $300 as the estimated value for several thousand dollars in outstanding amounts transferred by H. J. Pulfer to plaintiff.
Our opinion heretofore rendered, a/nte, p. 692. (172 Pac. 490), clearly holds that such accounts were transferred to plaintiff as collateral security for the note of plaintiff, and not as an absolute sale. These accounts appear in the findings of the trial court as though the sum of $1,729.26 had been realized therefrom with the proceeds of the sale of a team of horses, wagon and harness.
6,7. The decree of the lower court will be directed to be modified so as to provide for the payment of the balance found due upon plaintiff’s note and mortgage from the proceeds of the sale of the mortgaged property, and the net amounts actually realized by plaintiff from the assigned accounts, considering such accounts as collateral security, and not estimating the value thereof. Plaintiff will'be required to account to the receiver, or to whom the same may appear to belong, in the lower court for any, and all of the said *706accounts, or the proceeds thereof that may remain after the satisfaction of the amount found due plaintiff upon his note and mortgage, and the costs, expenses and attorneys’ fee in this suit.
Plaintiff will recover Ms costs in this court notwithstanding such modification. In other respects the motion for a rehearing is denied.
Modified on Petition for Rehearing.